Opinion by
Mr. Justice Dean,
On April 25, 1903, the Radnor Township Electric Light Company presented its petition to the court below for the approval of a bond to Martha Morris Brown and Mary J. B. Chew, appellants, to secure them for any damages which might be made by the erection of poles and wires within the bed of the highway, which is a turnpike road, for about a mile along their property in Radnor township, fronting on *461the Philadelphia and Lancaster turnpike road, in the underlying fee of which they claimed to be the owners.
The respondents filed a demurrer and answer to this petition, raising the question of the power of the court to approve the bond and of the petitioner to locate its poles.
The court, after a full hearing, fixed the amount of the bond at $4,000. A bond in this sum was filed and approved by the court, whereupon this appeal was taken. No question is raised on the appeal as to the sufficiency of the bond. The single question is as to the power of the company to plant its poles and string its wires within the bed of the highway upon which the appellant’s property abuts.
We have said all that we deem necessary in opinion handed down herewith in case No. 257 between the same parties. The decree is affirmed.